Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 11, and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US Patent Application 2013/0011645 A1, published 10 Jan. 2013, hereinafter Carney) in view of Auman (“Rod-like fluorinated and nonfluorinated polyimides based on 4,4”-diamino-p-terphenyl,” Proc.ACS, pp.443-444, published 2014, hereinafter Auman) and evidence provided by Auman (“Polyimides and copolyimides with low dielectric constant, low moisture absorption, and low coefficient of thermal expansion for use as interlayer dielectrics,” Mat.Res.Soc.Symp.Proc. Vol. 337, pp. 705-714, published 1994, hereinafter Auman II).
Regarding claims 1, 15-19, and 23-25, Carney et al. teaches a multilayer polyimide film with first outer dielectric layer and second outer dielectric layers comprising 15-85 mole% 3,3’,4,4’-biphenyltetracarboxylic dianhydride (crankshaft dianhydride, reading on claims 1 and 15), 15-85 mole% pyromellitic dianhydride (rigid non-rotational, reading on claims 1 and 16), 30-100 mole% p-phenylene diamine (rigid rotational, reading on claims 1 and 19), and 0-70 mole% 4,4-diaminodiphenyl ether, i.e. 4,4’-oxydianiline (flexible, reading on claims 1 and 18) (paragraphs 0047, 0080 and 0092).  
These amounts are based on 100% dianhydride and 100% diamine.  Converting these amounts to amounts based on the total amount of all monomers in the polyimide, Carney’s polyimide comprises:
7.5-42.5 mole% biphenyltetracarboxylic dianhydride (crankshaft dianhydride), 
7.5-42.5 mole% pyromellitic dianhydride (rigid non-rotational dianhydride),
15-50 mole% phenylene diamine (rigid rotational diamine), and 
0-35 mole% 4,4-diaminodiphenyl ether, i.e. 4,4’-oxydianiline (flexible diamine).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to choose amounts of crankshaft dianhydride, rigid rotational dianhydride, rigid rotational diamine, and flexible diamine including those presently claimed.
Carney does not disclose inclusion of a rotational inhibitor diamine monomer, the dielectric dissipation loss factor, the water absorption, nor the water vapor transport rate of his polyimide film.
Auman teaches that the combination of fluorine with rigidity (rod-like backbone character) in polyimides resulted in thin films with a beneficial combination of low dielectric constant and low moisture absorption with a low coefficient of thermal expansion (CTE), and TFMB is a rigid highly fluorinated monomer (page 443, 1st column, Introduction section, 1st paragraph).  


    PNG
    media_image1.png
    253
    405
    media_image1.png
    Greyscale

As evidenced by Auman II, TFMB is 2,2’-bis(trifluoromethyl) benzidine (a rotational inhibitor diamine, reading on claims 1 and 17) (page 705, Materials section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate TFMB as taught by Auman into the polyimide of one of the polyimide films of Carney.  Auman teaches that the combination of fluorine with rigidity (rod-like backbone character) result in thin films with a beneficial combination of low dielectric constant and low moisture absorption with a low coefficient of thermal expansion (CTE) (page 443, 1st column, Introduction section, 1st paragraph).
However, Auman also teaches that the bulkiness of the –CF3 on the monomers result in poorer chain packing and increased free volume, which leads to higher moisture absorption (page 444, 1s column, 2nd paragraph).  Therefore, it is the examiner’s position that one of ordinary skill in the art would incorporate an amount of TFMB in the polyimide, including the amount claimed, in order to optimize the dielectric constant, coefficient of thermal expansion, and moisture content of the polyimide film of Carney in view of Auman.
Carney in view of Auman does not disclose the dielectric dissipation loss factor, the water absorption, nor the water vapor transport rate of his polyimide film.
However, it is the examiner’s position that given the polyimide film of Carney in view of Auman and the claimed polyimide film have the same monomers and in the same amounts, the polyimide film of Carney in view of Auman would inherently have the same dielectric dissipation loss factor, water absorption, and water vapor transport rate as the claimed invention, and therefore, would fall within the claimed range for dielectric dissipation loss factor, water absorption, or water vapor transport rate.
Regarding claim 11, Carney in view of Auman teaches the elements of claim 1, and Carney teaches that his multilayer polyimide film has a thickness of 6 to 200 [Symbol font/0x6D]m (paragraph 0013), and the core layer of his 3-layer film is about one third of the total thickness of his multilayer film (paragraph 0110).  Given that his two outer layers are identically described (paragraphs 0003-0012), the two outer films would also be expected to each be one-third the thickness of the total film, and thus the thicknesses of his two polyimide outer layers are each 2 to 67 [Symbol font/0x6D]m.
Regarding claim 14, Carney in view of Auman teaches the elements of claim 1, and Carney teaches his laminated is bonded to a circuit board (paragraph 0167), which is used in electronic components (paragraph 0002). 
Regarding claim 20, Carney in view of Auman teaches the elements of claim 1, and the claim is met by Carney in view of Auman given that Carney discloses the use of a rigid rotational diamine (p-phenylene diamine, paragraph 0092), and given that claim 20 only further limits an optional limitation of claim 1. 
Regarding claim 21, Carney in view of Auman teaches the elements of claim 1, and Carney teaches his polyimide comprises 4,4-diaminodiphenyl ether, i.e. 4,4’-oxydianiline in his first outer dielectric layer and second outer dielectric layers (paragraph 0092).
Given that this is the same monomer as taught by the applicant has having a Kier flexibility of from about 7.0 to about 14.0, the polyimide of Carney in view of Auman would inherently have flexible diamine monomer with a Kier flexibility in the range of 7.0 to 14.0.
Regarding claim 22, Carney in view of Auman teaches the elements of claim 1, and Carney teaches first outer dielectric layer and second outer dielectric layers comprise a silicon dioxide in an amount of 0.1 to 40 wt.% (paragraphs 0037, 0040, and 0101).

Claims 12 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US Patent Application 2013/0011645 A1, published 10 Jan. 2013, hereinafter Carney) in view of Auman (“Rod-like fluorinated and nonfluorinated polyimides based on 4,4”-diamino-p-terphenyl,” Proc.ACS, pp.443-444, published 2014, hereinafter Auman) and further in view of Kinloch and Yuen (“The Mechanical behaviour of polyimide-copper laminates: Part 1, Locus of failure studies”, J.Mat.Sci., Vol. 24, pp. 2183-2190, published 1989, hereinafter Kinloch).
Regarding claims 12 and 13, Carney in view of Auman teaches the elements of claim 1, and Carney teaches that his multilayer polyimide film can be adhered to a circuit board (paragraph 0167), and his multilayer films are for electronic circuit applications (paragraph 0033).
Carney does not specifically disclose adhering metal layers to his multilayer polyimide film.
Kinloch teaches flexible printed electronic circuit boards are manufactured by bonding polyimide to copper foil (page 2183, 1st column, Introduction section, 1st paragraph).
Given that Carney and Kinloch are drawn to circuit boards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a multilayer laminate with copper foils adhered to both surfaces of a polyimide film as taught by Kinloch using the multilayer film of Carney in view of Auman.  Since Carney and Kinloch are both drawn to circuit boards, one of ordinary skill in the art would have a reasonable expectation of success in adhering copper foils to both surfaces of the multilayer polyimide film of Carney in view of Auman.

Response to Arguments
Applicant's arguments filed 15 Jul. 2022 and applicant’s declaration filed 17 Jul. 2022 have been fully considered, but they were not persuasive. 
Applicant amended claims 1 and 23.
Based on applicant’s amendment, the 112b rejections of the office action mailed 18 Jan. 2022 have been withdrawn.
Applicant argues pointing to paragraph 6-7 of the declaration that the polyimide compositions taught by Carney are represented by the DuPont’s Kapton FPC-MBC and Kapton FPC resins, and supplied DuPont datasheets show that these polyimides do not have the claimed properties.
However, applicant has not provided evidence that the DuPont commercial resins are the polyimides taught by Carney.  There is no disclosure of Kapton FPC-MBC and Kapton FPC in Carney.
Further, it is not the position of the examiner that the polyimide taught by Carney in view of Auman would have the claimed properties over the entire composition ranges taught by Carney in view of Auman, but that the polyimide taught by Carney in view of Auman that have compositions that overlap with the claimed composition ranges would inherently have the claimed properties.
Applicant argues pointing to paragraph 9 of the declaration that Auman teaches his polyimides with fluorinated polyimides have higher moisture absorption than polyimides composed of non-fluorinated monomers.
However, while Table 3 of Auman may show that polyimides made from fluorinated monomers have higher moisture absorption than polyimides made from non-fluorinated monomers, the fact remains that Auman discloses that the combination of fluorine with rigidity in polyimides resulted in low moisture absorption (page 442, 1st column Introduction section, 1st paragraph).  Therefore, while polyimides made from fluorinated monomers may have higher moisture absorption than polyimides made from non-fluorinated monomers, the moisture absorption is still considered low.  Further, in Table 3, the polyimide made using TFMB has moisture absorption that falls within the scope of the present claims.  Therefore, Auman is not teaching away from the presently claimed water absorption. 
Additionally, Auman is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the use of fluorinated monomers in a polyimide to produce a polyimide with low dielectric constant and low coefficient of thermal expansion, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that Auman II teaches polyimides for optical applications.
However, Auman II is only used as an evidence reference for identifying and characterizing the TFMB monomer taught by Auman.
Applicant argues pointing to paragraph 9 of the declaration that that since Auman II discloses that TFMB is known to be used for optical applications that the use of TFMB would reduce color and there would be no motivation to combine with Carney which requires highly colored films.
However, while Carney discloses the use of layers with pigments, there is no disclosure in Carney that the films are “highly” colored.  Further, there is no evidence that using TFMB in the polyimide of Carney will affect the coloring of the layers of Carney.  Additionally, there is motivation to combine Auman, which teaches using polyimide made from TFMB, with Carney, namely, to produce polyimide thin films with a beneficial combination of low dielectric constant and low moisture absorption with a low coefficient of thermal expansion.
Applicant argues that even if one were motivated to combine Carney and Auman, while ignoring the need for carbon black/pigment and dielectric fillers in Carney, it is well beyond routine “optimization” to prepare a 5-monomer polyimide system having crankshaft, rigid non-rotational, rotational inhibitor, flexible and rigid rotational monomers that will result in a polymer film with the dielectric dissipation loss factor, water absorption and water vapor transport rate as claimed in independent claim 1.
However, the fact remains that Carney in view of Auman disclose polyimide made from monomers as claimed in amounts as claimed.  It would have been obvious for one of ordinary skill in the art to use such polyimide in Carney in view of Auman, absent evidence to the contrary.  Further, applicant has not provided any evidence that the carbon black/pigment and dielectric fillers would result in dielectric dissipation loss factor, water absorption, and/or water vapor transport rate outside the scope of the present claims.
Applicant provides additional data showing that some polyimides within the scope disclosed by Carney in view of Auman that have monomer compositions outside the claimed ranges do have the claimed properties.
However, it is not the position of the examiner that the polyimide taught by Carney in view of Auman would have the claimed properties over the entire composition ranges taught by Carney in view of Auman, but that the polyimide taught by Carney in view of Auman that have compositions that overlap with the claimed composition ranges would inherently have the claimed properties.  That is, the polyimide film of Carney in view of Auman discloses polyimide made from the same monomers in the same or overlapping amounts as claimed.  Within the overlapping ranges, the polyimide film of Carney in view of Auman is identical to the presently claimed polyimide film, therefore, the polyimide film of Carney in view of Auman would inherently necessarily have the same properties as the claimed invention.  Examples EC and ED in Table 2 of the declaration which applicant points to as being within the scope of Carney but do not have the claimed properties, both have amounts of crankshaft monomer and rigid non-rotational monomers outside the scope of the present claims.  Therefore, one would not expect these examples to have the claimed properties.
With respect to unexpected results, the data is also not persuasive.  Specifically, the data (combining data in applicant’s specification and the data in applicant’s declaration) is not commensurate in scope with the claims given that the data uses 40-47.5 mol.% of one specific crankshaft dianhydride monomer, 2.5-10 mol.% of one specific rigid non-rotational dianhydride monomer, 5-15.5 mol.% of three specific flexible diamine monomers, 20-40 mol.% of one rigid rotational diamine monomer, and 5-25 mol.% of two specific rotational inhibitor diamine monomers, whereas claims 1 encompasses 30-49 mol.% of any crankshaft dianhydride monomer, 1-20 mol.% of any rigid non-rotational dianhydride monomer, 5-35 mol.% of any rotational inhibitor diamine monomer, 1-20 mol.% of any flexible diamine monomer, and 1-40 mol.% of any rigid rotational diamine monomer.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Poe and Patrick ("Zero CTE polyimides for athermal optical membranes," Proc. SPIE 7061, Novel Optical Systems Design and Optimization XI, 706114 (11 September 2008) teaches the alteration of the Coefficient of Thermal Expansion of a polyimide by controlling the ratio of flexible monomers to monomers without flexible spacing units, which affect the linear deformation from thermally-induced crankshaft rotations. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787